     Case 1:21-cv-01894-WFK-SJB Document 27 Filed 07/20/21 Page 1 of 5 PageID #: 138

                                                                                   D~©~ DW~fn)
 ]                            r-   UNITED STATES DISTRICT COUR                             JUL 20 2021   l1IJ
                                   EASTERN DISTRICT OF NEW YOR
 2                                                                                 PRO SE OFFICE
                                        BROOKLYN COURTHOUSE
 3

 4      JAKUB MADEJ,                                             Case N o. l:21-cv-01894-WFK-SJB

 5
                              Plaintiff,
                    V.                                           PLAINTIFF'S MOTION TO STRIKE
 6                                                               DEFENDANT'S ANSWER AND
        SYNCHRONY FINANCIAL,
 7                                                               MEMORANDUM IN SUPPORT
                              Defendant.
 8
                                                                 Filed:   July 19, 2021.
 9

10                Plaintiff Jakub Madej respectfully p e titions the Court for an order striking
11       defendant's purported answer at docket entry ("DE") [13]. That "answer" is a le-
12                                             -
         gal nullity because it was filed after Synchrony had been defaulted for not ap-
13       pearing, and after plaintiff asked the clerk to enter default judgment against Syn-
14       chrony for that non-appearance. By the time Syn chrony filed its "answer", it lost
15       its standing in court, and could n ot file any resp onsive pleadings (su ch as an an-
16       swer), ch allen ge service, or present defenses. Synchrony's an swer is thus a nul-
17       lity: it h as been void ab initio, and should be s truck from the record.
18

19                                         FACTUAL BACKGROUND
20                Plaintiff Jakub Madej filed this case against Syn chrony Financial on April 6,
2]       2021. DE [J ]. The summons issued on April 15 commanded Synchrony to appear
22       before this Court and answer· plaintiff's complaint within 21 days after being
23       served with process. Fed. R. Civ . P. 12(a)(l )(A)(i). The language in the summon s
24       was clear: "if you fail to respond, judgment by default w ill be entered against you
25
                                                        - 1 --

         PLAINTIFF'S MOTION TO ST RIKE D EFENDANT'S A NSWER
         C ASE   No. 2 1-CV-01894-WFK-SJB
     Case 1:21-cv-01894-WFK-SJB Document 27 Filed 07/20/21 Page 2 of 5 PageID #: 139




 1       for the relief demanded in the complaint." DE [12]. Synchrony was served with

 2       said process on April 27, and had until May 18 to appear to plead or otherwise

 3       defend the case. Id.

 4                But Synchrony did not appear. It has not filed a responsive pleading or a

 5       motion asserting Rule 12(b) d~fenses, nor has it otherwise challenged the merits of

 6       the action. Synchrony has not filed a notice of appearance or communicated with

 7       Plaintiff's counsel in any way. Because Synchrony had neither appeared when

 8       summoned nor served an answer, Plaintiff promptly asked the Clerk to certify

 9       Synchrony's default and to enter default judgment against Synchrony under Rule

10       55(b)(l). DE [10, 11, 12]. Attached to that request were affidavits certifying under

11       oath that the complaint and the summons were duly served on Synchrony. DE

12       [12].

13                More than a week later, on June 3, Synchrony suddenly reemerged, claimed

14       it knew nothing about this action, tried to persuade the plaintiff to withdraw the

15       request for default, and purported to file an answer. DE [13]. This motion seeks to

16       strike that answer.

17
                                            LEGAL PRINCIPLE
18
                  A writ of summons commands the defendant to appear before the issuing
19
         court and answer plaintiff's allegations within a certain period of time after being
20
         served with process (in this case 21 days). A summons warns the defendant that
21
         not appearing will result in a default judgment against it for the relief demanded
22
         in the complaint. Fed. R. Civ. P. 4(a)(l)(E). "Default" occurs when defendant has
23
         failed to plead or otherwise respond to complaint within required time period.
24
25
                                                     -2-
         PLAINTIFF'S MOTION TO STRIKE DEFENDANT'S ANSWER
         CASE    No. 21-CV-01894-WFK-SJB
     Case 1:21-cv-01894-WFK-SJB Document 27 Filed 07/20/21 Page 3 of 5 PageID #: 140




 1               It is well-established that a defaulted defendant cannot plead unless its de-

 2       fault is set aside. Cohen v. Rosenthal, 2015 WL 7722391, at *2 n. 2 (D. Conn. Nov.

 3       30, 2015) ("Entry of default cuts off a defendant's right to appear in the action, file

 4       counterclaims, and present a defense."). "When a party is in default ... the party

 5       himself has lost his standing in court, cannot appear in any way, cannot adduce

 6       any evidence, and cannot be heard at the final hearing." Newhouse v. Probert, 608

 7       F. Supp. 978,985 (W.D. Mich. 1985) (cleaned up), quoting Clifton v. Tomb, 21 F.2d
 8       893,897 (4th Cir. 1927). In particular, that party cannot answer the complaint, ad-

 9       duce any evidence, or present defenses.

10               "After an entry of default, the only procedure available to a defendant is to

11       file a motion to set aside the entry of default or default judgment under Federal

12       Rule of Civil Procedure 55(c) or 60(b )". Centorr Assocs., Inc. v. Tokyo Tokushu

13       Necco, Ltd., No. C-88-5097-SAW, 1991 U.S. Dist. LEXIS 13897, at *9 (N.D. Cal. Sep.
14       12, 1991); Banks v. Kottemann L. Firm, 2021 WL 1227619, at *8 (M.D. La. Mar. 31,

15       2021) (collecting cases holding that a defaulted party must succeed in setting

16       aside the default entry before it can file motions that go to the merits of the case).

17       See also Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp., 973 F.2d 155, 160 (2d

18       Cir. 1992) ("By choosing not to respond, [defendants] will not now be heard to

19       deny this claim.").

20                                              ARGUMENT

21       A.      Synchrony had been defaulted for not appearing and has been precluded
22
                 from filing a responsive pleading.

23
                 In the instant case, Synchrony defaulted because it did not file an answer
24
         within the allowed time, and did not appear before the Court within that time.
25
                                                     -3-
         PLAINTIFF'S MOTION TO STRIKE DEFENDANT'S ANSWER
         CASE   No. 21-CV-01894-WFK-SJB
     Case 1:21-cv-01894-WFK-SJB Document 27 Filed 07/20/21 Page 4 of 5 PageID #: 141




 1               Synchrony was su1nmoned to appear by no later than May 18 and answer

 2       plaintiff's complaint. Synchrony has not appeared. The docket conclusively estab-

 3       lishes that no counsel filed a notice of appearance on behalf of Synchrony, and that

 4       Synchrony has not filed any other paper indicating any intention of defending the

 5       suit by May 18. Synchrony's time to plead expired later that day. By not appearing

 6       before this Court, Synchrony has put itself in default. At that point, Synchrony lost

 7       its right to file an answer, or to challenge the merits of this case. From that point

 8       on, Synchrony could at most petition the Court to set the default aside, which it

 9       has not done.

10               Roughly a week later, on May 24, plaintiff ask the Clerk of Court to certify

11       Synchrony' s default and furnished an affidavit showing that Synchrony's failed to

12       plead or otherwise defend this case. DE [10]. Plaintiff also requested default judg-

13       ment under Rule 55(b)(l). DE [11]. At that point, Synchrony could only answer the

14       complaint if the Court sets aside the default judgment. Synchrony has not filed a

15       motion to that effect.

16               Ignoring all of the above, Synchrony purported to file an answer on June 3.

17       At that point, Synchrony was barred from filing an answer: the entry of default cut

18       off its right to appear in the action and present a defense. Its "answer" filed at

19       docket entry 13 is thus a legal nullity, and should be struck from the docket. See,

20       e.g., Centorr, 1991 U.S. Dist. LEXIS 13897, supra (striking letter and exhibits submit-

21       ted by defaulting defendant seeking to respond to plaintiff's motion for default

22       judgment and answer the complaint); Kiesgen v. St. Clair Marine Salvage, Inc., 724

23       F. Supp. 2d 721, 728 (E.D. Mich. 2010) (striking defendant's third-party complaint

24       because defendant filed it after default);        J & J Sports Prods. Inc. v. Kuo, 2007 WL
25
                                                     -4-
         PLAINTIFF>s MOTION TO STRIKE DEFENDANT'S ANSWER
         CASE   No. 21-CV-01894-WFK-SJB
     Case 1:21-cv-01894-WFK-SJB Document 27 Filed 07/20/21 Page 5 of 5 PageID #: 142




 1       4116209, at *3 (W.D. Tex. Nov. 15, 2007) (striking an answer filed after default was

 2       entered).

 3

 4                                            CONCLUSION

 5              The Court should strike Synchrony's answer from the docket.

 6

 7                                                 Respectfully submitted,
 8
          Dated: July 19, 2021                     By: Isl Takub Madej
 9
                                                      Jakub J. Madej (in person)
10                                                     THE TEMPORARY OFFICES OF JAKUB MADEJ
                                                       415 Boston Post Rd, Ste 3-1102
11
                                                       Milford, CT 06460
12                                                     T: (203) 928-8486
                                                       F: (203) 902-0070
13
                                                       E: j.madej@\lawsheet.com
14

15

16

17

18

19

20
21

22
23

24

25
                                                     -5-
         PLAINTIFF'S MOTION TO STRIKE DEFENDANT'S ANSWER
         CASE No. 21-CV-01894-WFK-SJB
